DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 10/31/21.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/19/21 and 10/29/21 have been acknowledged.

Response to Amendment
Applicant’s amendment, filed on October 31, 2021, has been entered. Claims 1, 8, and 15 have been amended.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8, and 15 recites “identifying one or more acquisition scenarios by applying a trained machine learning model to at least some of the received information”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what the Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which how a trained machine learning model uses the received information to identify acquisition scenario(s). Even assuming arguendo that the specification may literally support the claimed limitation (e.g. [00209, 00253, 00288] of Applicant’s specification), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. Elements that are essentially a “black box” will not be sufficient to satisfy the written description requirement. Moreover, whether one of ordinary skill in the art could devise a way to accomplish the function of identifying acquisition scenario(s) by applying a trained machine learning model is not relevant to the issue of whether the Applicant has shown possession of the claimed invention. It is noted that this is not an enablement rejection. Applicant’s failure to disclose any meaningful structure/algorithms to how a trained machine learning model uses the received information to identify acquisition scenario(s), raises questions whether Applicant truly had possession of this feature at the time of filing.

	Claims 9-14 inherit the deficiencies noted in claim 8 above and are therefore rejected on the same basis.
	Claims 16-20 inherit the deficiencies noted in claim 15 above and are therefore rejected on the same basis.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claims 1; 8; and 15 recite “different groups of the suppliers” in lines 6-7 of claim 1; line 8 of claim 8; and lines 7-8 of claim 15. It is unclear if this limitation is the same or different from the limitation “multiple bid groups” since a bid group comprises of suppliers. There is also in sufficient antecedent basis for the limitation “the suppliers”. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.

Claims 1; 8; and 15 recite “some of the information” and “some of the suppliers” in lines 7 and 15 of claim 1; lines 8 and 16 and lines 8 and 15 of claim 15. The term “some” is considered to be indefinite language because the broadest reasonable interpretation of the term is an 

Claims 1; 8; and 15 recite “different ones of the bid groups” in lines 8 and 12 of claim 1; lines 9 and 14 of claim 8; and lines 9 and 13 of claim 15. It is unclear to what the term “ones” is referring. Furthermore, there is insufficient antecedent basis for the term “the bid groups”. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.

Regarding claims 1, 8, and 15, it is noted that the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how a trained machine learning model is applied to the received information to identify acquisition scenario(s). The specification does not disclose any meaningful structure/algorithm explaining how one would apply a machine learning model to the received information and identify acquisition scenario(s), rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.

Claims 1; 8; and 15 recite “the received information” in lines 9 and 10 of claim 1; lines 10-11 and 12 of claim 8; and lines 10 and 11 of claim 15. It is unclear if this is the same or different from “the information received” in line 7 of claim 1; line 8 of claim 8; and line 8 of claim 15. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.



Claims 1; 8; and 15 recite “the identified bid groups”. There is insufficient antecedent basis for this limitation. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.

Claims 1; 8; and 15 recite “the one or more identified acquisition scenarios”. There is insufficient antecedent basis for this limitation. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.

Claims 1; 8; and 15 recite “the RFX responses”. There is insufficient antecedent basis for this limitation. Claims 2-7; 9-14; and 16-20 inherit the deficiency noted. Appropriate correction is required.

For examination purposes the Examiner will interpret claims 1; 8; and 15 to recite:

1. A method comprising:
receiving, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers;
identifying multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from one or more of the multiple suppliers, 
identifying one or more acquisition scenarios by applying a trained machine learning model to the information received;
generating the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein each of the multiple RFXs are associated with a different bid group of the multiple bid groups;
receiving, using a second graphical user interface, one or more RFX responses from one or more of the multiple suppliers; and
presenting a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.

8. An apparatus comprising:
at least one processor configured to:
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers;
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from one or more of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for each of the multiple bid groups;
identify one or more acquisition scenarios by applying a trained machine learning model to the information received; 

receive, using a second graphical user interface, one or more RFX responses from one or more of the multiple suppliers; and 
present a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.

15. A non-transitory computer readable medium containing instructions that when executed cause at least one processor to: 
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers; 
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from one or more of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for each of the multiple bid groups; 
identify one or more acquisition scenarios by applying a trained machine learning model to the information received;
generate the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein each of the multiple RFXs are associated with a different bid group of the multiple bid groups;

present a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.

	Regarding dependent claims 2-7, 9-14, and 16-20:
the term “the RFXs” will be examined as “the multiple RFXs”;
the term “the bid groups” will be examined as “the multiple bid groups”;
the term “the suppliers” will be examined as “the multiple suppliers”;
the term “RFX response” will be examined as “the one or more RFX responses”;
the term “some of the suppliers” will be examined as “the one or more of the multiple suppliers”.

Claims 3; 10; and 17 recite “a specific one of the suppliers”. It is unclear to what the term “one” is referring. For examination purposes the Examine will interpret the limitation to recite, “a specific supplier of the multiple suppliers”. Appropriate correction is required.

Claims 4; 11; and 18 recite, “one or more RFX responses”, “the multiple suppliers’ RFX responses”, and “at least one RFX response”. It is unclear if these are the same responses, and if these are the same or different from the “one or more RFX responses” recited in claims 1; 8; and 15 respectively. Appropriate correction is required.



Claims 4; 11; and 18 recite, “an identification of multiple suppliers” and “at least one supplier”. It is unclear if the “multiple suppliers” and the “at least one supplier” is the same or different and if these limitations are the same or different from the one or more multiple suppliers recites in claims 1; 8; and 15 respectively. Appropriate correction is required.

Claims 4; 11; and 18 recite, “at least some of the risks at least partially”. The term “some” is considered to be indefinite language because the broadest reasonable interpretation of the term is an unspecified amount or number thereby making the metes and bounds of the limitations to be unclear. Appropriate correction is required.

For examination purposes the Examiner will interpret the claims 4; 11; and 18 to recite:
an identification from the one or more RFX responses from the one or more multiple suppliers to individual elements or groups of elements contain in the one or more RFXs provided to the one or more suppliers, wherein different indicators identify different elements or groups of elements that have been accepted and not accepted by the one or more multiple suppliers;	
an identification of the one or more multiple suppliers and risks associated with the one or more multiple suppliers, wherein a portion of the risks is based on the one or more RFX responses; and


Claims 6; and 13 recite, “a specific one of the suppliers”. It is unclear to what the term “one” is referring. Appropriate correction is required.

Claims 6; and 13 recite, “the suppliers”. There is insufficient antecedent basis for this limitation. Appropriate correction is required.

Claims 6; and 13 recite, “at least some contents...”. The term “some” is considered to be indefinite language because the broadest reasonable interpretation of the term is an unspecified amount or number thereby making the metes and bounds of the limitations to be unclear. Appropriate correction is required.

Claims 6; and 13 recite, “the specific supplier’s RFX response”. There is insufficient antecedent basis for this limitation. Appropriate correction is required.

For examination purposes the Examiner will interpret the claims 6; and 13 to recite:
further comprising at least one of:


generating a document package associated with the specific supplier, wherein a portion of the contents of the document package is based on the RFX response of the specific supplier; and
generating a checklist associated with the specific supplier, wherein at least part of the checklist is auto-populated based on the RFX response of the specific supplier. 

Claims 7; 14; and 20 recite, “the RFXs”. There is insufficient antecedent basis for this limitation. 

Claims 7; 14; and 20 recite, “different ones of the RFXs”. It is unclear to what the term “ones” is referring. 

For examination purposes the Examiner will interpret the claims 7; 14; and 20 to recite: 
identifying the at least one acquisition scenario comprises identifying multiple acquisition scenarios based on the received information; 
the multiple RFXs have a common format; and 
one or more of the multiple RFXs are associated with different acquisition scenarios and contain content that varies based on the different acquisition scenarios.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 15 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers; 
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from one or more of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for each of the multiple bid groups; 
identify one or more acquisition scenarios by applying a trained machine learning model to the information received;
generate the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein each of the multiple RFXs are associated with a different bid group of the multiple bid groups;
receive, using a second graphical user interface, one or more RFX responses from one or more of the multiple suppliers; and
present a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and using graphical user interfaces and the model is a machine learning model, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language, “a first graphical user interface”, “a second graphical user interface”, “a third graphical user interface”, the steps of “receive”, “receive”, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to:
receive, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers; 
identify multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from one or more of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for each of the multiple bid groups; 
identify one or more acquisition scenarios by applying a trained machine learning model to the information received;
generate the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein each of the multiple RFXs are associated with a different bid group of the multiple bid groups;
using a second graphical user interface, one or more RFX responses from one or more of the multiple suppliers; and
present a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a non-transitory computer readable medium, processor, graphical user interface(s), and a machine learning model, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the receiving and presenting is performed using a graphical user interface, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 15, taken individually or as a whole, the additional elements of claim 15 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive information, receive an RFX response) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 15 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 15 and does not qualify as eligible subject matter for similar reasons.
Claim 8 is an apparatus reciting similar functions as claim 15 and does not qualify as eligible subject matter for similar reasons.
Claims 2-7 are dependencies of claim 1; claims 9-14 are dependencies of claim 8; and claims 16-20 are dependencies of claim 15. The dependent claims do not add “significantly more” to the abstract idea. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. 20020052807 A1 (previously cited and hereafter referred to as “Han”), in view of Agarwal, U.S. 20050025305 A1 (previously cited and hereafter referred to as “Agarwal”), in further view of Coffman et al., U.S. 10338565 B1 (newly cited and hereafter referred to as “Coffman”).

	Regarding claim 1, Han discloses a method comprising:
receiving, using a first graphical user interface, information associated with multiple requests for proposal, quote, bid, or information (RFXs) to be generated and provided to multiple suppliers (see “RFQ create/edit web page 301” in paragraphs [0093]-[0094]; Fig. 10 and 10a);
identifying multiple bid groups associated with different groups of materials from at least one bill of materials (BOM) to be potentially sourced from one or more of the multiple suppliers, wherein a portion of the information received using the first graphical user interface varies for each of the multiple bid groups (“bill of materials data 8-4 includes a list of 
identifying one or more acquisition scenarios based on the received information (see “product interaction rules data 8-8” in paragraph [0074]; “product definition data 60” in paragraph [0075]; Fig. 8 and 9A);
generating the multiple RFXs based on the information received, the multiple bid groups identified, and the one or more acquisition scenarios identified, wherein each of the multiple RFXs are associated with a different bid group of the multiple bid groups (see paragraphs [0070], [0075], and [0094]; Fig. 9C(2));
receiving, using a second graphical user interface, one or more RFX responses from one or more of the multiple suppliers (see “The supplier is able to initiate a response directly from the RFQ packet itself” in paragraph [0095]; Fig. 11) and
one or more RFX responses (see “submittal of a response to RFQ by a supplier” in paragraph [0096]).
Han does not explicitly disclose presenting a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses and identifying one or more acquisition scenarios by applying a trained machine learning model to the received information.
presenting a third graphical user interface, the third graphical user interface based on at least one of the one or more RFX responses (see “response data for the opportunity” in paragraph [0059]; Fig. 8 of Agarwal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RFX response as disclosed by the method of Han to include presenting a third graphical user interface as taught by Agarwal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Han in order to purchase component parts from reliable suppliers at the best prices (see paragraph [0003] of Agarwal).
Han in view of Agarwal does not explicitly teach identifying one or more acquisition scenarios by applying a trained machine learning model to the received information. 
Coffman, on the other hand, teaches identifying one or more acquisition scenarios by applying a trained machine learning model to the received information in [Col. 8, ll. 33-60] – Predictive engine 215 includes trained machine learning models to infer likelihood or probabilities associated with entities of a supply chain predicted for a manufacturing process request. The engine uses one or more attributes as input such as number of requested parts or time when a request is expected to be fulfilled, etc. extracted or derived from a request. The engine then determines predictions by processing outputs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Han in view of Agarwal, to include identifying one or more acquisition scenarios by applying a trained machine learning model to the received information, as taught by Coffman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Han in 

Regarding claim 2, Han in view of Agarwal in further view of Coffman teaches the method of claim 1. Han further discloses a method wherein the first graphical user interface comprises multiple fields configured to receive from at least one user:
information related to an organization providing the multiple RFXs (see “designated company team” in paragraph [0093]);
information related to a sourcing event associated with the multiple RFXs (see “specific identification number” in paragraph [0094]);
information used to identify the one or more acquisition scenarios (see “workflow rules” in paragraph [0093]);
information used to define the multiple bid groups (see “defines which supplier(s) are to receive the new RFQ packet” in paragraph [0094]);
information identifying selected terms and conditions, forms, and deliverables associated with the multiple RFXs (see “scope of the RFQs…and any required data filed” in paragraph [0094]); and
one or more attachments associated with the multiple RFXs (see “required data files are appended or added” in paragraph [0094]).

Regarding claim 3, Han in view of Agarwal in further view of Coffman the method of claim 1. Agarwal further teaches wherein the second graphical user interface comprises multiple fields configured to receive from at least one user associated with a specific supplier of the multiple suppliers: 
information related to materials or services to be provided by the specific supplier (see “line items” in paragraph [0057], Fig. 7); 
answers to checklist questions for the specific supplier (see “total price” and “delivery date” in paragraph [0057], Fig. 7); and 
information identifying whether the specific supplier accepts or does not accept individual elements of the RFX provided to the specific supplier (see “create bid” in paragraph [0057], Fig. 7).
It would have been obvious at the effective filing date to combine Agarwal with Han for the reasons identified above in claim 1.

Regarding claim 4, Han in view of Agarwal in further view of Coffman teaches the method of claim 1. Agarwal further teaches wherein the third graphical user interface comprises at least one of:
an identification from the one or more RFX responses from the one or more multiple suppliers to individual elements or groups of elements contained in the one or more RFXs provided to the one or more suppliers, wherein different indicators identify different elements or groups of elements that have been accepted and not accepted by the one or more multiple suppliers;
an identification of the one or more multiple suppliers and risks associated with the one or more multiple suppliers, wherein a portion of the risks is based on the one or more RFX responses (see “ranked based on price quoted” in paragraph [0043]; “ranking 840 for each bidder” in paragraph [0059]); and
analysis results produced using the one or more RFX responses from the one or more multiple suppliers (see “ranked based on price quoted” in paragraph [0043]; “ranking 840 for each bidder” in paragraph [0059]).
It would have been obvious at the effective filing date to combine Agarwal with Han for the reasons identified above in claim 1.

Regarding claim 5, Han in view of Agarwal in further view of Coffman the method of claim 1. Han further discloses further comprising at least one of:
generating an electronic spreadsheet file for each RFX response of the one or more RFX responses by extracting information from the one or more RFX responses and inserting the extracted information into an electronic spreadsheet (see paragraph [0105]);
tracking reporting requirement events associated with one or more of the multiple suppliers (see “project tracker service/project navigator service” in paragraph [0060]; “notification” in paragraph [0096]); and
generating one or more visualizations based at least partially on the reporting requirement events associated with at least some of the suppliers (see “project tracker service/project navigator service” in paragraph [0060]; “notification” in paragraph [0096]; and “visual…data” in paragraph [0108]).

Regarding claim 6, Han in view of Agarwal in further view of Coffman teaches the method of claim 1. Han further discloses further comprising at least one of:
generating a summary of award associated with a specific supplier of the multiple suppliers, wherein a portion of the contents of the summary of award is based on the RFX response of the specific supplier;
generating a document package associated with the specific supplier, wherein a portion of the contents of the document package is based on the RFX response of the specific supplier (see “assigning it a purchase order (PO)” in paragraph [0102]); and
generating a checklist associated with the specific supplier, wherein at least part of the checklist is auto-populated based on the RFX response of the specific supplier.

Regarding claim 7, Han in view of Agarwal in further view of Coffman teaches the method of claim 1. Han further discloses wherein:
identifying the at least one acquisition scenario comprises identifying multiple acquisition scenarios based on the received information (“product interaction rules data are InterProduct Rules or InterSpecification rules” in paragraph [0074]);
the multiple RFXs have a common format (see paragraphs [0074] and [0116]); and
one or more of the multiple RFXs are associated with different acquisition scenarios and contain content that varies based on the different acquisition scenarios (See “each subcomponents can…have its own product definition” in paragraph [0070]; and “defines which supplier(s) are to receive the new RFQ packet, which can vary from a single entity to a group” in paragraph [0094]).

Regarding claim 8, the limitations in apparatus claim 8 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Han further discloses at least one processor (see “server system 20” in paragraph [0047]).

Regarding claim 9, the limitations in apparatus claim 9 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 10, the limitations in apparatus claim 10 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 11, the limitations in apparatus claim 11 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 12, the limitations in apparatus claim 12 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 13, the limitations in apparatus claim 13 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, the limitations in apparatus claim 14 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.

Regarding claim 15, the limitations in non-transitory computer readable medium claim 15 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Han further discloses at least one processor (see “server system 20” in paragraph [0047]).

Regarding claim 16, the limitations in non-transitory computer readable medium claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.

Regarding claim 17, the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.

Regarding claim 18, the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.

Regarding claim 19, the limitations in non-transitory computer readable medium claim 19 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Regarding claim 20, the limitations in non-transitory computer readable medium claim 20 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.

Response to Arguments
Applicant's arguments filed 10/31/21 have been fully considered.

35 U.S.C. § 112(b)
	Applicant argues “the issues raised by the Office in the 112 rejection are not issues of indefiniteness but rather issues of style…one skilled in the art would be readily able to ascertain the meaning of ‘some’ in light of the specification”; however the Examiner disagrees. MPEP 2173.05(b) states “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended. The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement. During prosecution, an applicant may also overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure”. The Examiner acknowledges Applicant’s specification recites the phrase “some”. However, the specification does not provide any standard or example of how “some” is measured. The plain dictionary definition of “some” is “an unspecified amount”. Therefore, the Examiner maintains the rejection.

35 U.S.C. § 101
Applicant argues “the claims have been amended as shown above to recite additional elements clearly integrating any alleged abstract idea into a practical application, and the claims are directed to significantly more than any alleged abstract idea. Applicant further asserts the machine learning “provides a technological solution to what can be an extremely time-consuming and resource-intensive process of reviewing and managing RFXs”; however the Examiner disagrees. As shown above, the Examiner has identified the trained machine learning model as an additional element. The recitation of the additional elements amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. The Examiner acknowledges Applicant’s specification recites in paragraph [00288] – “one or more machine learning models may be trained” to implement the claimed invention. However, the additional element is merely applied to the abstract idea and using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see MPEP 2106.05(h)). 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The alleged improvements of Affinity Labs, the specification fails to provide details regarding the manner in which how the trained machine learning model uses the received information to identify acquisition scenario(s) is accomplished, and there is no indication that utilizing machine learning models improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. Therefore the Examiner maintains the rejection.

35 U.S.C. § 103
With respect to Applicant’s arguments that “Han nor Agarwal discloses or suggests identifying one or more acquisition scenarios by applying a trained learning model to at least some received information that is associated with multiple RFXs to be generated and provided to multiple suppliers”, it is noted that this argument is moot in view of the new grounds of rejection. The Examiner has relied upon newly cited reference Coffman to cure the deficiencies of Han in view of Agarwal and to teach “identifying one or more acquisition scenarios by applying a trained learning model to the received information” (see [Col. 8, ll. 33-60]). Therefore the Examiner maintains the rejection.




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625